UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 12-1582


STEVEN JENKINS; MICHAEL JOHNSON;        THERESA    JONES;    JARRETT
STAFFORD; RODNEY WILLIAMS,

                 Plaintiffs - Appellants,

          v.

BALTIMORE CITY    FIRE   DEPARTMENT;   MAYOR   &   CITY   COUNCIL   OF
BALTIMORE,

                 Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     Susan K. Gauvey, Magistrate Judge.
(1:10-cv-00125-SKG)


Submitted:   April 18, 2013                    Decided:    April 25, 2013


Before WILKINSON, SHEDD, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Neal M. Janey, Sr., LAW OFFICE OF NEAL M. JANEY, Baltimore,
Maryland, for Appellants.    George A. Nilson, City Solicitor,
William R. Phelan, Jr., Chief Solicitor, Sabrina Willis,
Assistant Solicitor, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                Five    members      of   the   Baltimore    City     Fire      Department

(“BCFD”),        Steven        Jenkins,     Michael      Johnson,       Theresa      Jones,

Jarrett     Stafford,          and   Rodney     Williams,     appeal      the     district

court’s order granting summary judgment in favor of Defendant,

the Mayor and City Council of Baltimore City (“the City”), in

their employment discrimination action. *                    Although the district

court disposed of several of Plaintiffs’ discrimination claims,

on   appeal,         Plaintiffs      challenge      only    the    entry     of    summary

judgment        on     their    disparate       promotion    claim.          Finding    no

reversible error, we affirm.

                We review a district court’s grant of summary judgment

de novo, viewing the facts and drawing reasonable inferences in

the light most favorable to the nonmoving party.                             Robinson v.

Clipse, 602 F.3d 605, 607 (4th Cir. 2010).                        Summary judgment is

appropriate when “there is no genuine dispute as to any material

fact and the movant is entitled to judgment as a matter of law.”

Fed. R. Civ. P. 56(a).               Summary judgment will be granted unless

“a   reasonable         jury    could     return    a   verdict   for    the      nonmoving

party” on the evidence presented.                       Anderson v. Liberty Lobby,

Inc.,     477    U.S.    242,    248      (1986).       “Conclusory     or   speculative

      *
       Plaintiffs do not appeal the district court’s entry of
summary judgment in favor of Defendant BCFD on the ground that
it is not an entity that may be sued.



                                                2
allegations        do     not    suffice,     nor     does        a    mere     scintilla     of

evidence      in        support     of     [the       nonmoving           party’s]       case.”

Thompson v. Potomac Elec. Power Co., 312 F.3d 645, 649 (4th Cir.

2002) (internal quotation marks omitted).

              We have carefully reviewed the parties’ briefs and the

joint appendices and find no legal or factual basis to reverse

the    district          court’s        conclusion          that,       while        Plaintiffs

established        a    prima     facie    case      of     disparate         promotion,     see

Page v. Bolger, 645 F.2d 227, 229-30 (4th Cir. 1981), they did

not   prove    that       the    City’s    proffered         reason       for    the    adverse

employment     action       was     pretextual.             See       Reeves    v.    Sanderson

Plumbing      Prods.,           Inc.,      530       U.S.     133,        146-48        (2000).

Accordingly, we affirm the entry of summary judgment in favor of

the   City    on        Plaintiffs’       disparate       promotion        claim       for   the

reasons stated by the district court.                             Jenkins v. Balt. City

Fire Dep’t, No. 1:10-cv-00125-SKG (D. Md. filed Mar. 30, 2012 &

entered Apr. 2, 2012).              We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials     before       this    court     and     argument          would    not    aid   the

decisional process.

                                                                                       AFFIRMED




                                                 3